Exhibit 10.1 BAY COLONY EXECUTIVE CENTER-WEST Lease For: ImmuneRegen BioSciences, Inc. a Delaware Corporation Suite 190 Dated:October 1, 2007 4 Table of Contents TABLE OF CONTENTS BAY COLONY EXECUTIVE CENTER-WEST LEASE Page 1. Basic Lease Terms 7 2. Premises 8 3. Lease Term 8 4. Rent 8 5. Rent Escalation 8 6. Taxes on Tenant's Property and Other Taxes 8 7. Security Deposit 9 8. Uses of Premises 9 9. Building Services 9 10. Repair and Maintenance 10 11. Condition of Premises 10 12. Alterations 10 13. Eminent Domain 11 14. Defaults and Remedies 11 15. Surrender of Premises and Removal of Property 11 16. Fees and Expenses 12 17. Assignment, Mortgage and Subletting 12 18. Transfer of Landlord's Interest 13 19. Holding Over 13 20. Notices 13 21. Quiet Enjoyment 13 22. Performance by Tenant 14 23. Tenant's Further Obligation 14 24. Termination, No Waiver, No Oral Change 14 25. Mortgage Protection 14 26. Identification of Tenant 14 27. Examination of Lease 14 28. Time 14 29. Prior Agreements and Amendments 14 30. Separability 14 31. Recording 15 32. Limitation of Liability 15 33. Consent of Landlord and Tenant 15 34. Waiver of Trial by Jury and Counterclaims 15 35. Estoppel Certificate by Lessee 15 36. Subordination and Attornment 15 37. Rights Reserved to Landlord 16 38. Utilities and Services 16 39. Waiver and Indemnification 16 40. Damage to Tenants' Property 17 41. Insurance 17 42. Preparation of Premises 17 43. Fixtures, Tenant Improvements and Alterations 17 44. Mechanic's Liens 17 45. Substituted Premises 18 46. No Representations by Landlord 18 47. Force Majeure Clause 18 48-49. Miscellaneous 18 5 Table of Contents EXHIBITS AND ADDENDUMS Main body of lease for BAY COLONY EXECUTIVE CENTER-WEST, a division of BC MANAGEMENT INC, an Arizona Corporation Lease, pages 1-13. EXHIBIT B1 Floor Plan EXHIBIT B2 Suite Map EXHIBIT F Preparation of Premises EXHIBIT G Rent Escalation Rider EXHIBIT I Rules and Regulations EXHIBIT J Standard for Utilities and Services 6 Table of Contents LANDLORD: BAY COLONY EXECUTIVE CENTER-WEST, a division of BC MANAGEMENT INC., an Arizona Corporation 8767 E. Via de Ventura Scottsdale, Arizona 85258 TENANT: ImmuneRegen BioSciences, Inc. a Delaware Corporation 4021 N. 75th Street Suite 201 Scottsdale, Arizona85251 BUILDING:Bay Colony Executive Center - West 8767 E. Via de Ventura Scottsdale, Arizona 85258 PREMISES:Suite 190, First Floor of the Building, as more particularly indicated on the floor plan attached hereto as Exhibit "B1", consisting of approximately 3,322 rentable square feet. RENTABLE AREAApproximately 74,852 square feet. OF THE BUILDING TENANT'S PROPORTIONATERentable Area of Premises SHARE: Rentable Area of Building 4.4% MINIMUM MONTHLY RENT:$ 6,920.83 plus tax(Months 01 - 12) $ 7,128.46 plus tax(Months 13 - 24) LEASE TERM:Two (2) years and No (0) months from and after the Actual Commencement Date referenced in paragraph 3.0 hereof. TARGET COMMENCEMENTNovember 1, 2007. DATE: SECURITY DEPOSIT:$ 7,128.46 LEASE YEAR:Any twelve (12) month period beginning on the Actual Commencement Date or any anniversary thereof. 7 Table of Contents 2.PREMISES:Landlord hereby leases to Tenant and Tenant hereby hires and takes from Landlord the premises (the "Premises") consisting of approximately 3,322 gross rentable square feet, located in the building (the "Building") commonly known as BAY COLONY EXECUTIVE CENTER-WEST.The Premises are more particularly shown on Exhibit "B2" attached hereto and incorporated herein by this reference. 3.LEASE TERM: The term of this Lease shall be two (2) years and no (0) months commencing November 1, 2007 (the "Commencement Date") and terminating on October 31, 2009 (the "Termination Date") unless the termination date shall be terminated sooner as hereinafter provided. In the event that Landlord, for any reason, cannot tender possession of the Premises to Tenant on or before the Commencement Date, this Lease shall not be void or voidable, nor shall Landlord be liable to Tenant in any way as a result of such failure to tender possession. 3.1 In the event of the inability of Landlord to deliver possession of the Premises to Tenant on the Commencement Date this Lease shall not be void or voidable, nor shall Landlord be liable to Tenant for any loss or damage resulting therefrom, but in such event the Term shall not commence until such time as Landlord tenders delivery of possession of the Premises to Tenant with Landlord's work therein, if any, substantially completed. Should Landlord tender possession of the Premises to Tenant prior to the Commencement Date and Tenant elects to accept such prior tender, the Term shall thereupon commence and such prior occupancy shall be subject to all of the terms of this Lease, including the payment of rent and other expenses. 3.2 In the event that Tenant is allowed to enter into possession of the Premises prior to the Commencement Date, such Posses­sion shall be deemed to be pursuant to, and shall be governed by, the terms, covenants and conditions of this Lease, including without limitation the covenant to pay operating expenses, as though the Commencement Date occurred upon the date of taking of possession by Tenant. 3.3 In the event that the Commencement Date falls on other than the first day of a month, rent for any initial partial month of the term hereof shall be appropriately prorated; and if the date of commencement of Tenant's rent obligations, pursuant to Paragraph 3.0 above, is other than the Commencement Date, the end of the term hereof shall be adjusted to sixty (60) months from the first day of the month after the actual occupancy date.At the request of either party hereto, both parties shall execute a memorandum confirming the date of commencement of Tenant's rent obligations. 4.RENT:Beginning on the Commencement Date (subject to adjustment pursuant to Paragraph 3.0 above), the base rent for the Premises shall be an annual sum of $83,050.00 plus tax payable in monthly installments of $6,920.83 plus tax for months 01-12 of this Lease, for months 13-24 of this Lease the base rent shall be an annual sum of $85,541.50 plus tax payable in monthly installments of $7,128.46 plus tax, payable in advance on the first day of each and every calendar month. Tenant agrees to pay the rent, without offset or deduction of any kind, to Landlord by mail or hand delivery to the Bay Colony Executive Center at the following address: BAY COLONY EXECUTIVE CENTER-WEST Management Office 8767 E. Via de Ventura, Suite 101 Scottsdale, Arizona 85258 or in such manner, to such other person or at such other place as Landlord may from time to time designate.Upon execution of this lease Tenant shall pay Landlord the security deposit for this suite and the first month’s rent plus rental tax. 5.RENT ESCALATION:Tenant shall pay, as monthly rent hereunder, in addition to the base rent provided in Section 4 hereof, the sums provided in the "Rent Escalation Rider" attached hereto as Exhibit "G" and incorporated herein by this reference. Tenant shall be advised of any change, from time to time, in rent escalation payments required hereunder by written notice from Landlord, which shall in­clude information in such detail as Landlord may reasonably determine to be necessary in support of such change. Tenant shall have 30 days after the receipt of any such notice to protest the change indicated therein; but notwithstanding any such protest, all rent escalation payments falling due after service of such notice shall be made in accordance with such notice until the protest has been resolved, whereupon, any necessary adjustment shall be made between Landlord and Tenant. 6.TAXES ON TENANT'S PROPERTY AND OTHER TAXES:Tenant shall be liable for, and shall pay at least 10 days before delinquency, and Tenant hereby indemnifies and holds Landlord harmless from and against any liability in connection with all taxes levied against any personal property, fixtures, machinery, equipment, apparatus, systems and appurtenances placed by Tenant in or about or util­ized by Tenant in, upon or in connection with, the Premises ("Equipment Taxes"). If any Equipment Taxes are levied against Landlord or Landlord's property or if the assessed value of Landlord's property is increased by the inclusion therein of a value placed upon such per­sonal property, fixtures, machinery, equipment, apparatus, systems or appurtenances of Tenant, and if Landlord, after written notice to Tenant, pays the Equipment Taxes or taxes based upon such an increased assessment (which Landlord shall have the right to do regardless of the validity of such levy, but only under proper protest if requested by Tenant prior to such payment and if payment under protest is permissible), Tenant shall pay to Landlord upon demand, as additional rent hereunder, the taxes so levied against Landlord or the propor­tion of such taxes resulting from such increase in the assessment; provided, however, that in any such event, Tenant shall have the right, in the name of Landlord and with Landlord's full cooperation, but at no cost to Landlord, to bring suit in any court of competent jurisdiction to recover the amount of any such tax so paid under protest, and any amount so recovered shall belong to Tenant. Notwithstanding the foregoing to the contrary, Tenant shall cause the fixtures, furnishings, equipment and other personal property to be assessed and billed separately from the real property of which the Demised Premises form a part. 8 Table of Contents 6.1 If the tenant improvements in the Premises, whether installed and/or paid for by Landlord or Tenant and whether or not af­fixed to the real property so as to become a part thereof, are assessed for real property tax purposes at a valuation higher than the valua­tion at which tenant improvements conforming to Landlord's building standards in other space in the Building are assessed, then the real property taxes and assessments levied against Landlord or Landlord's property by reason of such excess assessed valuation shall be deemed to be Equipment Taxes and shall be governed by the provisions of Paragraph 6.0 above. Any such amounts, and any similar amounts at­tributable to excess improvements by other tenants in the Building and recovered by Landlord from such other tenants under comparable lease provisions, shall not be included in Real Property Taxes for purposes of rent escalation under Section 5 of this Lease. 6.2 Tenant shall pay to Landlord, in addition to the rent hereunder, any excise, sales, privilege or other tax, assessment or other charge (other than income or franchise taxes) imposed, assessed or levied by any governmental or quasi-governmental authority or agency upon Landlord on account of this Lease, the rent or other payments made by Tenant hereunder, any other benefit received by Landlord hereunder, Landlord's business as a lessor hereunder, or otherwise in respect of or as a result of the agreement or relationship of Landlord and Tenant hereunder. 7.SECURITY DEPOSIT: Tenant has deposited with Landlord the sum of Seven Thousands, One Hundred Twenty-eight Dollars and 46/100ths($7,128.46) as security for the faithful performance and observance by Tenant of all of the terms, covenants, conditions, provisions and agreements of this lease.Tenant shall not be entitled to interest on such security deposit and Landlord shall not be obligated to hold such deposit as a separate fund, but may commingle it with other funds.In the event Tenant defaults in respect of any of the terms, covenants, conditions, provisions or agreements of this lease, including but not limited to, the payment of rent or other sums due hereunder, Landlord may use, apply or retain the whole or any part of the security so deposited to the extent required for the payment of any rent or any other sums as to which Tenant is in default or for any sum which Landlord may expend or may be required to expend by reason of Tenant's default in respect of any of the terms, covenants, conditions, provisions or agreements of this lease, including, but not limited to, any damages or deficiency in the reletting of demised premises, whether such damages or deficiency accrued before or after summary proceedings or other re-entry by Landlord.Tenant, on demand by Landlord, will forthwith replenish the security or any portion thereof so used or applied by Landlord.In the event that Tenant shall fully and faithfully comply with all of the terms, covenants, conditions, provisions and agreements of this lease, the security, without interest, shall be returned to Tenant promptly after the date fixed as the end of this lease but only after delivery of entire possession of demised premises to Landlord.In the event of a sale of the Land and/or Building or leasing of the land and/or the entire Building, or the sale of such leasehold, Landlord shall have the right to transfer the security to the transferee or lessee and Landlord shall thereupon be released by Tenant from all liability for the return of such security; and in the event of such transfer of security Tenant shall look to the new Landlord solely for the return of said security; and the provisions hereof shall apply to every transfer or assignment made of the security to a new Landlord.Tenant shall not assign or encumber or attempt to assign or encumber the security deposited herein and neither Landlord nor its successors or assigns shall be bound by any such assign­ment, encumbrance, attempted assignment or attempted encumbrance nor by any purported transfer thereof by operation of law.In the event of the termination of any ground lease or foreclosure of any ground lease or foreclosure of any fee or leasehold mortgage or deed of trust (or conveyance in lieu thereof) now or hereafter affecting the real property of which demised premises forms a part, Tenant shall look to the new Landlord for the return of said security only if said security is actually transferred to said new Landlord. 8.USE OF PREMISES:Tenant shall use the Premises only for general office purposes, subject to compliance with all applicable recorded covenants, conditions and restrictions and all laws, ordinances, and rules and regulations. In any event, unless specifically authorized herein, Tenant shall not prepare to serve, or authorize the preparation or service of, food or beverages in the Premises, except only the preparation of common refreshments and lunches for Tenant and its employees and business guests. 9.BUILDING SERVICES:Landlord shall furnish building standard heating and air conditioning service Monday through Friday from 8:00 A.M. to 6:00 P.M.No heating or air conditioning will be furnished by Landlord on Saturdays, Sundays or holidays, except upon prior arrangement with Tenant and at an extra charge as may be agreed to between Landlord and Tenant. For purposes of this Paragraph, "holidays" shall mean and refer to the holidays of Christmas, New Year's Day, Labor Day, Fourth of July, Memorial Day, and Thanksgiv­ing Day, as those holidays are defined, recognized or established by governmental authorities or agencies from time to time. Landlord shall furnish electric current to the Premises in amounts reasonably sufficient for normal business use, including operation of building standard lighting and operation of typewriters and standard fractional horsepower office machinery. Tenant agrees that, at all times during the term of this Lease, Tenant's use of electric current shall never exceed the capacity of the feeders to the Building or the risers or wiring installa­tion on the Building. Tenant shall not install or use or permit the installation or use upon or about the Premises of any computer or electronic data processing or other equipment using current in excess of 110 volts or requiring power in excess of 500 watts, without the ex­pressed prior written consent of Landlord. Tenant shall be permitted to install or use upon the premises the standard customary office com­puters, duplicators and other office equipment. Tenant shall pay monthly upon billing as additional rent under this Lease, such sums as Landlord's building engineer may reasonably determine to be necessary in order to reimburse Landlord for the additional cost of utilities (including, without limitation, electricity, gas and other fuels or power sources, and water) attributable to the operation of equipment which is not standard, customary office equipment or is special equipment or facilities and the installation or use by the Tenant of electrical heating or air conditioning equipment other than that which is installed and provided by Landlord. 9 Table of Contents 9.1 Landlord shall furnish unheated water from mains for drinking, lavatory and toilet purposes drawn through fixtures installed by Landlord, or by Tenant with Landlord's expressed prior written consent, and heated water for lavatory purposes from regular building supply. Tenant shall pay Landlord at rates fixed by the entity providing water for additional water, which is furnished for any other pur­pose. 9.2 Landlord shall furnish janitor service in and about the Premises on a five (5) nights per week basis. Landlord shall have no obligation to furnish janitor service for any portion of the Premises which may be used (to the extent permitted under this Lease) for the preparation, dispensing or consumption of food or beverages or for any purpose other than general office use, and Tenant shall keep all such portions of the Premises in a clean and orderly condition at Tenant's sole cost and expense. In the event Tenant shall fail to keep such por­tions of the Premises in a clean and orderly condition, Landlord may do so and any costs incurred by Landlord, in connection therewith, shall be payable by Tenant to Landlord upon demand, as additional rent hereunder. Tenant shall also pay to Landlord, as additional rent hereunder, amounts equal to any increase in cost of janitor service in and about the Premises if such increase in cost is due to (a) use of the Premises by Tenant during hours other than normal business hours, or (b) location in or about the Premises of any fixtures, improvements, materials or finish items (including, without limitation, wall coverings and floor coverings) other than those which are of the standard type adopted by Landlordfor the Building.Tenant must make the Suite available and provide access to the Landlord for janitorial and housekeeping services and emergency purposes in and about the premises and Suite between the hours designated by Landlord or it's management company.Said hours will not be between the hours of 8:00 a.m. to 6:00 p.m., Monday through Friday. Failure of Tenant to provide access to the premises or Suite shall relieve or excuse Landlord from any and all obligations to provide janitorial and housekeeping services to Tenant. 9.3 Landlord does not warrant that any service will be free from interruptions caused by repairs, renewals, improvements, changes of service, alterations, strikes, lockouts, labor controversies, accidents, inability to obtain fuel, steam, water or supplies or other cause, provided the cause is beyond the reasonable control of Landlord and Landlord agrees to give Tenant notice of any extended inter­ruptions of which Landlord has prior knowledge. It is understood that Landlord reserves the right to temporarily discontinue such services, or any of them at such times as may be necessary by reason of accident, failure of supply, repairs, alterations or improvements, or whenever by reason of strikes, lockouts, riots, acts of God, or any other happening beyond the reasonable control of Landlord, and Tenant shall not be entitled to an abatement of rent as a result thereof. No such interruption of service shall be deemed an eviction or disturbance of Tenant's use and possession of the Premises or any part thereof, nor permit Tenant to abate rent hereunder or otherwise relieve Tenant or whenever by reason of strikes, lockouts, riots, acts of God or any other happening beyond the reasonable control of Landlord, and Tenant shall not be entitled to an abatement of rent as a result thereof.Landlord shall not be liable for any failure to make such repairs or furnish such services unless the failure shall be reasonably curable by Landlord and nonetheless shall persist for an unreasonable time after written notice from Tenant of the need for such repairs or the failure to furnish such service. Except as provided herein, there shall be no abate­ment of rent and no liability of Landlord by reason of any injury to or interference with Tenant's business arising from the making of any repairs, alterations or improvements or provision of any service in or to any portion of the Building, including the Premises, or in or to the fixtures, appurtenances and equipment therein; provided that in making such repairs, alterations or improvements or providing such service Landlord shall interfere as little as reasonably practicable with the conduct of Tenant's business in the Premises, without, however, being obligated to incur liability for overtime or other premium payment to its agents, employees, or contractors in connection therewith; and ex­cept if Tenant's beneficial use of all or a substantial portion of the Premises is prevented for a period in excess of three (3) consecutive days, the base rent specified in Section 4 hereof, shall be equitably abated commencing with the fourth day and continuing until such use is no longer prevented. As a material inducement to Landlord's entry into this Lease, Tenant waives and releases any right to make repairs at Landlord's expense, unless Landlord's failure to make repairs persists for an unreasonable time after written notice by Tenant of the need for such repairs. 10.REPAIR
